CORRECTED

          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                           FILED
                                No. 07-30146                          February 14, 2008
                              Summary Calendar
                                                                    Charles R. Fulbruge III
                                                                            Clerk
JULES DUPERON

                                            Plaintiff-Appellant

v.

DARRYL MIZELL, Lieutenant; DAVID EDWARDS, Sergeant; JOSHUA MILEY,
Sergeant; SERGEANT RONNIE SPEARS

                                            Defendants-Appellees


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:06-CV-3325


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Jules Duperon appeals the dismissal of his 42 U.S.C. § 1983 suit alleging
that several correctional officers at Washington Correctional Institute violated
his civil rights by beating him. Specifically, he argues that the magistrate judge
erred in dismissing his suit for failure to prosecute. The Government counters


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-30146

that we need not consider whether the dismissal for failure to prosecute was
proper because Duperon has failed to challenge the dismissal on the independent
ground that he failed to state a claim upon which relief may be granted.
Because Duperon has failed to make an argument pursuant to FED. R. APP.
P. 28(a)(9)(A) challenging the dismissal of his suit for failure to state a claim, he
is deemed to have abandoned the issue. See Royal Ins. Co. of Amer. v. Caliber
One Indem. Co., 465 F.3d 614, 621 n.34 (5th Cir. 2006); Geiger v. Jowers, 404
F.3d 371, 373 n.6 (5th Cir. 2005).
      AFFIRMED.




                                         2